DETAILED ACTION
Claims 9-10, 13, 16-17, 21-22, 24-28 and 30-36 are pending as amended on  20 April 2022

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Masters  on 13 May 2022.
Claims 13, 27, 34 and 35 of the  application has been amended as follows: 

13. (Currently Amended) The treatment fluid of claim 9, wherein the surfactant is a foaming surfactant selected from the group consisting of betaines, hydrolyzed keratin, amine oxides, cocoamidopropyl dimethylamine oxide, methyl ester sulfonates; alkyl or alkene amidobetaines, alpha-olefin sulfonates, quaternary surfactants, C8 to C22 alkylethoxylate sulfates, and combinations thereof, and wherein the nanofibril cellulose is an unmodified nanofibril cellulose 

27. (Currently Amended) The treatment fluid of claim 9,  wherein the cement is selected from the group consisting of portland cements, pozzolan cements, gypsum cements, high-alumina- content cements, slag cements, silica cements, and combinations thereof.

34. (Currently Amended) The treatment fluid of claim 28, wherein the surfactant is a foaming surfactant selected from the group consisting of betaines, hydrolyzed keratin, amine oxides, cocoamidopropyl dimethylamine oxide, methyl ester sulfonates; alkyl or alkene amidobetaines, alpha-olefin sulfonates, quaternary surfactants, C8 to C22 alkylethoxylate sulfates, and combinations thereof

35. (Currently Amended) The method of claim 31, wherein the surfactant is a foaming surfactant selected from the group consisting of betaines, hydrolyzed keratin, amine oxides, cocoamidopropyl dimethylamine oxide, methyl ester sulfonates; alkyl or alkene amidobetaines, alpha-olefin sulfonates, quaternary surfactants, C8 to C22 alkylethoxylate sulfates, and combinations thereof, and whereinthe unmodified nanofibril cellulose comprises nanofibril cellulose derived from at least one cellulosic source selected from the group consisting of bacteria, wood, bleached kraft pulp, bleached sulfite pulp, sugar beet pulp, wheat straw, soy hulls, sisal, bagasse, palm trees, ramie, carrots, luffa cylindrical, and any combination thereof.

Allowable Subject Matter
Claims 9-10,13,16-17,21-22,24-28 and 30-36  are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736. The examiner can normally be reached Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-2721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIQUN LI/               Ph.D., Primary Examiner, Art Unit 1766